Citation Nr: 9934993	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  96-00 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), with anxiety reaction and depression, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from August 1964 to 
December 1968.

This matter arises from a September 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The case was appealed to the Board of 
Veterans' Appeals (Board).  In June 1998, the veteran 
appeared for a hearing before the undersigned Board Member 
sitting in Muskogee, Oklahoma.  In a September 23, 1998 
decision, the Board denied the appeal.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated June 25, 
1999, the Court granted a joint motion by VA and the 
appellant, and vacated that part of the Board's September 23, 
1998 decision that denied an increased rating for PTSD with 
anxiety reaction and depression.  The Court remanded the case 
to the Board for readjudication of the claim consistent with 
considerations discussed in the joint motion.  [citation redacted]. 


REMAND

The veteran is currently assigned 50 percent rating for PTSD 
with anxiety reaction and depression.  He maintains that this 
rating does not accurately reflect the severity of his 
impairment and that his symptoms have prevented him from 
associating with people, caused him to drink alcohol to 
excess, and prevented him from establishing stable marital 
relationships.  During his June 1998 Travel Board Hearing, he 
testified that he was under medical care for his mental 
health problems and that he saw a mental heath doctor at the 
Oklahoma City VA Medical Center "every one to three 
months."  The most recent VA treatment records associated 
with the claims file extend only through April 1997, in 
addition to a July 1997 VA examination report.  

In a well-grounded claim, the VA has a duty to assist the 
veteran in development of facts pertinent to his claim, to 
include obtaining relevant medical records and to conduct a 
thorough and contemporaneous medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); Pond v. West, 12 Vet. App. 
341, 346 (1999); Hampton v. West, 10 Vet. App. 481, 482-3 
(1997).  

The June 1999 joint motion and Court order require further 
development as to the issue of an increase in the 50 percent 
rating for the veteran's service-connected PTSD with anxiety 
reaction and depression.  Thus, the case is remanded to the 
RO for the following action: 

1.  The RO should obtain all hospital and 
outpatient clinic records of the veteran 
that may be available, dated from April 
1997 to the present, from the Oklahoma 
City VA Medical Center.  The RO should 
also request that the veteran identify 
any other sources of psychiatric 
treatment received since April 1997, and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with any non-VA 
medical source he identifies.  The 
medical records from all sources 
identified, not currently of record, 
should then be requested and associated 
with the claims folder.   

2.  The veteran should be afforded a 
comprehensive VA psychiatric examination 
for the purpose of determining the 
current level of disability with respect 
to his service-connected PTSD with 
anxiety reaction and depression.  Any and 
all tests deemed necessary should be 
performed.  The examiner should review 
the claims file with regard to the 
veteran's mental health history and offer 
an opinion as to how the veteran's 
psychiatric disorder affects his social 
and industrial capacity and whether he is 
able to obtain more than marginal 
employment.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The examiner 
should provide a multiaxial diagnosis 
with a numerical score based upon the GAF 
which is consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
and explain what the assigned score 
means.  Copies of all pertinent medical 
records in the veteran's claims file or 
the claims file must be made available to 
the examiner for review.

3.  After the development requested above 
has been completed, the RO should 
adjudicate the issue of an increased 
rating for PTSD with anxiety reaction and 
depression.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish him and his representative with a 
supplemental statement of the case and 
they should be given the opportunity to 
respond thereto before the case is 
returned to the Board for appellate 
review. 

The purpose of this remand is to afford the veteran due 
process and to comply with the June 25, 1999, Order of the 
Court.  The Board intimates no opinion as to the ultimate 
determination to be made in this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


